     Case 2:19-cv-02195-MCE-DB Document 73 Filed 09/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CESAR N. HERNANDEZ,                                    Case No. 2:19-cv-02195-MCE-DB P
12
                                                  Plaintiff, ORDER
13
                      v.
14

15   A. CONSTABLE, et al.,
16                                            Defendants.
17

18          Good cause having been presented, defendants’ motion to modify the discovery and

19   scheduling order (ECF No. 70) is granted. It is HEREBY ORDERED that the dispositive motion

20   deadline be extended by thirty days, until September 25, 2021.

21   Dated: September 3, 2021
22

23

24   DLB:9
     DB prisoner inbox/civil rights/R/hern2195.dso eot(3)
25

26
27

28
